 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section 2(5) of theAct.2.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.3.By interrogating employees as to their union activities and sympathies,therebyinterfering with,restraining,and coercing them in the exercise of their rights guaran-teed by Section7 of the Act,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.4.Theactivities set forth in paragraph3 aboveare unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Western Truck Lines, Ltd., Gillette Motor Transport,Inc.andOffice Employees International Union,Local 45, AFL-CIO.Case No. 16-CA-1379.May 19, 1961DECISION AND ORDEROn January 12, 1961, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices as alleged in the complaint, and recommended thatthese particular allegations be dismissed.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a brief insupport of his exceptions, and the Respondent filed a reply briefthereto.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,' the exceptions, the briefs and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, the1The Trial Examiner,under section B of the Intermediate Report, failed to clearly notethat the person about whom witness M.I.Jennings was speaking was Bill C.Merrett, asupervisor in Respondent's I B.M. department.2Absent exceptions,the Trial Examiner's findings and conclusions that the Respondenthad violated Section 8(a) (1) of the Act are adopted proforma.131 NLRB No. 77. WESTERN TRUCK LINES, LTD., ETC.501National Labor Relations Board hereby orders that the Respondent,Western Truck Lines Ltd., Gillette Motor Transport, Inc., their offi-cers,representatives, agents,- successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees as to their union activities, inter-ests,or affiliationsin a mannerconstituting interference, restraint,or coercion.(b)Threatening its employees with reprisals, including loss ofemployment by removal of their place of employment, for engagingin union or concerted activities or for joining a union.(c)Soliciting employees to report on the union activities or sym-pathies of their fellow employees.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization,to form labor organizations, to join or assist Office Employees Inter-national Union, Local 45, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at its Dallas office copies of the notice attached heretomarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being dulysigned by Respondent, be posted immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter in conspicuousplaces where notices to employees are customarily posted.Respond-ent shall take ,reasonable steps to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps it has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofaras italleges that Respondent violated the Act by dis-charging TolliePilgrim.3In the eventthat this Orderisenforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees as, to their member-ship, interest in, or activities on behalf of, Office EmployeesInternational Union, Local 45, AFL-CIO, or any other labororganization in a manner constituting interference, restraint, orcoercion.WE WILL NOT threaten our employees with a loss of their jobsor other reprisals, if they join, become interested. in, or en-gage in activities on behalf of, the above, or any other labororganization.WE WILL NOT solicit our employees to report on the unionactivities or sympathies of their fellow employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toengage in, or refrain from engaging in, union or concerted activi-ties for the purposes of collective bargaining or other mutual aidor protection.All our employees are free to become or remain, or refrain frombecoming or remaining, members of theOfficeEmployees Inter-national Union, Local 45, AFL-CIO, or any other labor organization.WESTERNTRUCKLINES, LTD., GILLETTEMOTOR TRANSPORT, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed June 17, 1960,by OfficeEmployees International Union,Local 45, AFL-CIO,herein referred to as either the Union or the Charging Party,theRegional Director for the Sixteenth Region of the NationalLaborRelationsBoard, herein referred to as the Board, issued a complaint dated August 2, 1960,againstWesternTruckLines,Ltd.,GilletteMotor Transport,Inc., herein referredto as the Respondent,alleging violations of Section 8(a) (3) and(1) of the NationalLabor Relations Act, as amended (61 Stat.136, 73 Stat.519), herein called theAct.In its duly filed answer, Respondent,while admitting certain allegations inthe complaint, denied the commission of any unfair'labor practice,and pleadedaffirmatively that "the employeeTolliePilgrim was discharged..."for cause.Pursuant to notice a hearing was held before the Trial Examiner on September 12and 13, 1960,inDallas, Texas.All partieswere represented at the hearing andwere afforded full opportunity to be heard,to introduce relevant evidence,to presentoral argument,and to file briefs.All parties waived oral argument.Briefs werereceivedby the TrialExaminer from the General Counsel and the Respondent on orabout November 8, 1960.Uponthe entire record and from his observation of the witnesses,the TrialExaminer makes the following: WESTERN TRUCK LINES, LTD., ETC.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT503The complaint alleges and the Respondent admits in its answer that:(1) Respond-ent is and has been at all times material hereto a corporation duly organized underand existing by virtue of the laws of the State of Texas having its principal officeand place of business at 2311 Butler Street in the city of Dallas, Texas, and is nowand has been at all times mentioned continuously engaged at said place of business,hereinafter referred to as the "Dallas Terminal," as a common carrier; and (2) inthe course and conduct of its business operations at its Terminal at Dallas, Texas,during the immediate past 12-month period, which period is representative of all timesmaterial hereto, purchased equipment consisting principally of trucks and truck parts,a recurring capital expenditure, valued in excess of $50,000, of which more than$50,000 was shipped in interstate commerce to the Terminal from points outsidethe State of Texas. ^ During the same period Respondent transported public freightto various companies, which freight was valued in excess of $50,000. Said com-panies receiving said public freight did business in excess of $50,000 from outsidethe State of Texas, during the same period of time.In the circumstances the Trial Examiner finds that the Respondent herein isengaged in commerce within the meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDOffice EmployeesInternationalUnion, Local 45, AFL-CIO, is alabor organizationwithin the meaningof Section 2(5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESA. The issuesAs the Trial Examiner sees it we are confronted herein with the following issues:(1) whether or not Tollie Pilgrim, an employee of the Respondent, was dischargedon June 15, 1960, because of his activities on behalf of the Charging Union; and (2)whether certainstatementsby Bill Merrett, supervisor of the Respondent's account-ing department, to employees were violative of Section 8(a)(1) of the Act.Let us first consider the case as regards Tollie Pilgrim.1.The alleged discriminatory discharge of Tollie PilgrimAfter long and careful consideration of the record, and the briefs of the parties,the Trial Examiner,quite frankly, finds himself in a most"perplexing"situation'regarding the case as to Pilgrim.For example Pilgrim'sconnectionwith theCharging Union does not present itself until he was interrogated by the GeneralCounsel on rebuttal.To be sure, counsel for the Respondent did interrogate himon cross-examination about a statement he had given a Board agent prior to thehearing, in which he had made certain statements as to whether or not he desiredto go back to work for the Respondent in the event his charges against the Respond-ent were sustained by the Board.The record shows that Pilgrim was first employed by the Respondent on or aboutAugust 1, 1958.He was a file clerk for about 6 months, and then was transferredto a similar job in the supply room.During this period of his employment, by thenature of his duties he came under the observation of Robert L. Carraway, managerof the traffic department.As time rolled by Carraway became impressed withPilgrim and saw potential possibilities in him as a traffic clerk.With this in mind,he transferred him to such a job on or about November 5, 1959. He took the placeor "desk" of one R. E. Stulting who was promoted at the same time to "junioroutbound rate clerk."At the time Pilgrim was promoted to traffic clerk he was interviewed by DwainHendrix, assistant traffic manager. In the course of their conversation Hendrix gavePilgrim some books concerning traffic problems, and suggested that he read andstudy them at times convenient to him.- Carraway did likewise and suggested thathe not only study them, but to not hestitate to discuss with either Hendrix or himselfany problems that came up in his studies.Severalwitnesses for both the General Counsel and the Respondent testifiedregarding Pilgrim's work from the time he started in November 1959 to the dateof his discharge on or about June 15, 1960. From what the Trial Examiner isable to glean from their testimony, Pilgrim did as good a job as could be expectedof an inexperienced employee in this field for the first few weeks of his employment 504DECISIONSOF NATIONALLABOR RELATIONS BOARDas a traffic clerk. In addition there was general agreement that he appeared to beinterested in his work.However the same witnesses were likewise in general agree-ment that he seemed to lose interest in his work after he returned to the job froma sick spell around the middle of March 1960. Suffice it to say at this stage of thereport that Carraway observed Pilgrim's attitude toward his work at thistime andhad a conversation with him in this regard.At the onset of the hearing the General Counsel called Carraway as his first wit-ness,presumably, in support of his case-in-chief.A resume of his pertinent testi-mony regarding the issues herein follows below.As indicated above Carraway was responsible for Pilgrim's being promoted to thejob of traffic clerk. In the course of his testimony he said, in substance, that hebecame concerned about Pilgrim and his overall attitude toward his work 2 or 3weeks after he returned to work in March 1960. His testimony follows:Q. (By Mr. CALLAWAY.)Do you know about what time it was, can youfix it-if you can't, say so-but about when did you have a conference or talkwith Mr. Pilgrim?A. It was about two or three weeks after he had returned from hisillness.Q.What transpired at that conference? Just say the best you can what yousaid to him and what he said to you.A.Well, I noticed that his work was getting behind over there and I wentover to his desk and asked him what was the trouble that he wasn't getting hiswork out, that we expected him to keep the work up when he was able to dothe work, and now since he had returned that if he wasn't able to work hecould go home, but he said he was having terrible headaches and I told him,"Well, if you are not able to work," I says, "we don't expect you to, but if youare able to work we want you to get this work caught up."As the Trial Examiner interprets the record Pilgrim's version of the foregoingincident was as follows: 1Q.Was this the first time he had ever said anything like that to you?A,Well, back in February when I was sick, I had the flu for the third timeand I was out for three weeks.When I was out, came back, why, we had a bigdiscussion as to whether I was going to take my vacation as sick leave or not,and he said at one time that he thought about terminating me because I couldn'tmake up my mind.At this point the Trial Examiner desires to point out again that he is attemptingto show by sequence Pilgrim's difficulties with his superiors from the time he returnedto work around the middle of March 1960, up to the date of his discharge on orabout June 15, 1960.2From what the Trial Examiner gleans from the record, Pilgrim for the first fewmonths of his employment as a traffic clerk was required to work every eveningfrom 5:30 to 7:30 p.m., in the outbound freight department.His immediatesuperior was Amos M. Lozano, senior outbound rate clerk.On or about April 13,1960, Lozano went to Carraway and requested that Pilgrim be taken off the workhe was thendoing in his department.His reasons for hisaction isbest told in thefollowing excerpt from his testimony on direct examination:Q. Following Mr. Pilgrim's being installed as traffic clerk out at Gillette alongabout November of '59 for a period of time did he do some work, extra workfor you at night in the billing?A. He used tocomein at 5:30 and bill until 7:30, yes, sir.Q.Was he taken off of that work, night work in your department?A. Yes, sir.Q.Why was he taken off?A. I requested for him to be taken off my department.Q. To whom did you make your request?A.Mr. Carraway.Q.What were the reasons that you requested that Mr. Pilgrim be taken offof that department?A.Well, Mr. Pilgrim got where he just slowed down on the job andslowingdown so much the other two billers were beginning to slack down on their endof the bargain, too, so I either let him go or everybodywas goingto be the sameway, one of the two, slow down, not be able to get our work donein time.1This excerpt is taken from that portion of Pilgrim's testimony that deals with whattranspired at the time he was discharged on June 15, 1960See suprain re Pilgrim's illness during February and March 1960. WESTERN TRUCK LINES, LTD., ETC.505Q. Did anyone suggest that you make this complaint and suggestion to Mr.Carraway or was it your own idea?A. My own initiative.Q. Did Mr. Carraway comply with your request?A. Yes, sir.Q. And was Mr. Pilgrim taken off of that night work and just put back in hisregular work?A. Yes, sir.Carraway complied with Lozano's request and Pilgrim was taken off the job.How-ever, he continued to work on Monday nights from 5:30 to 7:30 p.m. for an addi-tional 2 or 3 weeks.Again, his work did not satisfy Lozano, who laid him off with-out consulting Carraway.Lozano's testimony was as follows:Q. After he was taken off of your crew, didn't he continue to work for you onMonday evenings?A. Just on Monday evenings, and that was just for a short time.Q.What was the length of time?A.Well, I think I finally-I don't think it was over two weeks after that timethat I re-used him on Monday evening when I finally just got rid of himaltogether.Q. How did you get rid of him altogether?A. Well, I talked to Mr. Carraway that I didn't want the man working for me,that we all double up and get the work done.Q. You talked to Mr. Carraway again the second time?A. No, the second time, no, I didn't. I told Tollie he could come in early onMondays and just work from 8:00 to 5:00 and from then on he just worked from8:00 to 5:00.Q. You told Tollienot to come in?A. That's right.Q. You didn't report it to Mr. Carraway?A. No, sir.Q. All right.Did you tell Mr. Pilgrim why you didn't want him coming inany more?A. Told him l just couldn't use him.He knew that he was slow on the joband he knew that was the reason I was getting rid of him.Q. Did you tell him that was the reason?A.Well, he knew for certain.No. I didn't tell him, no.Q. You didn't tell him?A. No.Q. You don't know what he knew, do you?A.Well, no, I guess not.Q. O.K.When you talked to Mr. Carraway about having Tollie taken off ofyour crew, did you agree at that time that he was to continuecoming in onMonday nights?A. Yes, uh-huh.As the Trial Examiner sees it, the General Counsel contends that the reasonPilgrim was relieved of his work in the evenings in Lozano's department was becauseof a business slump.He interrogated both Lozano and Carraway and both deniedemphatically that they had ever so informed Pilgrim at the time he was taken offhiswork in Lozano's department.Pilgrim's testimony ismost interestingas thefollowing excerpt therefrom clearlyindicates:Q. All right.Did there come a time when you were taken off of his shift andjust worked on Monday nights?A. Yes.Q. All right.Were you told by anybody why that move was being made?A. I was told by him and Mr. Carraway, I think in a joking mood, that thebusiness was falling off and they had to let me sort of get caught up on my deskand help the other rate clerks out.Q. Did you continue to work on Monday evenings?A. Yes.Q.Was there anything said to you other than that, was any complaint madeabout your work at that time?A. No.Q.Mr. Carraway talked to you or Mr. Lozano talked to you?A. I believe both of them talked to me.Q. All right.Was any complaint made at that time to you?A. No complaint. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.All right. I mean about your work, any mention about your work?A. No.Q.When you quit working-did you continue working just on Mondaynights?A. Yes, for a short time. I don't know how long thereafter, and then Iquit altogether. [Emphasis supplied.]After careful consideration the Trial Examiner is inclined to and does credit thedenials of Lozano and Carraway that they told Pilgrim at ,the time he was taken offthe job in Lozano's department that it was due to a "slack" period in the department.At this time the Trial Examiner desires to point out that all of the foregoingincidents occurred at least a month and a half before the Union started its organiza-tional campaign amongst the Respondent's employees, which the record shows wasaround June 1, 1960.Another incident cited by Carraway in the course of his testimony on direct ex-amination regarding Pilgrim's attitude toward his job after he returned to work inMarch 1960, was his failure to report for work on April 27, 1960.Not only did hefail to report to work, but according to Carraway's credible testimony "-he didn'tleave any word or send any notice or anything."While .the foregoing incident might be considered trivial by some, nevertheless itis not so considered by the Trial Examiner, not as to the incident itself standingalone, but its impact, upon a decision that Carraway was required to make 1 weeklater.Itwas the policy and practice of the Respondent to give its employees periodicwage increases every 6 months, until they reached the top level rate per hour forthe job. In Pilgrim's case he would have been entitled to a 10-cent per hour in-crease on May 5, 1960, which was 6 months after he was promoted to the job heheld at times material herein.The granting of the increase was at the discretionof the department head, Carraway in this instance.Carraway, after due consid-eration did not grant Pilgrim the raise.His decision in this regard is best told inthe following excerpt from his own testimony, which is fully credited by the TrialExaminer.Q. (By Mr. CALLAWAY.)Maybe you don't recall the question, but was thereany time along this time under your practice in your department that Mr.Pilgrim would be entitled to a merit increase had his work in your judgmentjustified it?A. Yes, sir, six months from the date that he transferred into my departmenthe would have been eligible for a ten cent an hour increase if he had beendoing his work properly and if he had made suitable proficiency in this studywork.Q.Well, now let's try to fix that date.He came in on November-A. November 5. On May 5 he would have been eligible for the increase.Q.Was he given the increase?A. No, sir, he was not.Q.Why not?A. The main thing, it was due to his absence and then after he came backfrom his illness he never did show the proper interest in the job. I think hewas dissatisfied and unhappy because we charged part of his illness to vacationpay or something.Q. Let me ask you. That's one of the questions I want to ask.At thisparticular time did or did not any little controversy or something arise or dis-satisfaction on Mr. Pilgrim's part about the fact that part of his time when hewas away sick was charged to his vacation?A. Yes, I think he came into my office one day and--or I asked him in, Ihave forgotten which, but we did discuss it and I told him since he was outso much and so many days on the sick time pay that it's more than what ,weusually allow, that we'd like to charge part of his illness to vacation.Q.Well, now, did he take an exception to that or not?A.Well, he didn't voice much exception to me on it, no, sir, or objection.Q. Now, this May 5 increase, as I understand, you did not give it to him andI am not sure, I want to be sure it's in the record as to why he wasn't given hisMay 5 merit increase.A. Like I say, it was because he had been out from the job, because he had,was-his work was behind, he was not up with his work and he was not makingany progress in his tariff stage.In passing the Trial Examiner desires to again point out that Carraway's decisionto not grant Pilgrim the above increase was at least 3 weeks before the Unionstarted its organizational drive amongst the Respondent's employees. WESTERN TRUCK LINES, LTD., ETC.507We now come to an incident that occurred a short time before Pilgrim was dis-charged.On this occasion he was back in the file room pulling some freight bills.While he was therehe got intoa conversation with one of the clerks, Jerry Key.What transpired at thistime is inthe considered opinion of the Trial Examiner besttold in the following excerpt from Pilgrim's credible testimony:Q. (By Mr. SMITH.) Tell us what the occasion was, what was happeningand who was present when Mr. Vaughn spoke to you.A.Well, it is just like Jerry Key stated, I waspullingfreight bills and hehad been filing right close to me and he stood up to-we said something, I thinkwe were talking about his newly marriage.He had just gotten married thenight before, something like that, and we were talking-TRIAL EXAMINER: And he went to work?The WITNESS: Yes.TRIALEXAMINER:Excuse me.A. And Mr. Vaughn came by. He just kind of walked by and stood offfrom us and said, "You boys separate.You are shooting the breeze too much,"or something of that sort.Q. (By Mr. SMITH.) Did you separate?A. Yes, we did.Q. By separate, what did you do? Did one of you move off somewhere?A. Jerry moved down on the other end and startedfilingdown on the otherend.Q. All right.Now, was this the only time Mr. Vaughn ever said anythingto you about it?A. Yes.Q.Was it a serious thing at the time?Did he act like it wasa seriousproposition?A. He didn't act like he was very serious, but I am sure he meant it.Pilgrim's account of the incident was in themain,corroborated by that of Keyand Vaughn.The only difference being whether Vaughn told them to quit talkingand separate, or used the phrase "shooting the breeze too much."As the TrialExaminer sees it further discussion hereinas towhether Vaughn used the abovephrase ornot is meaninglessand quite frankly would be "much ado about nothing."The importance of the testimony is that Vaughn requested Pilgrim and Key to breakup their conversation and move apart.From what the Trial Examiner gleans from the record Vaughn did not reportthe above incident to Carraway until about a week before Pilgrim was dischargedon June 15, 1960. The importance of this incident is found in the following excerptfrom Carraway's testimony:Q. After this complaint of Mr. Lozano, did you have a complaint from anyother supervisor-A. Yes, sir, I did.Q. About the work of Mr. Pilgrim?A. Yes, sir.Q.Who was that?A.Mr. L. C. Vaughn.Q.Who was Mr. Vaughn?A. He is the department head of the IBM and the freight accounting depart-ment.Q. Do you recall when Mr. Vaughn made his complaint, about?A. Yes, sir. I think it was a week or so before he was dismissed.Q. Before Mr. Pilgrim was dismissed?A. Yes, sir.Q. And whatwas the natureof Mr. Vaughn's complaint?A.Well, he told me that it had become necessary for him torelocate oneof hisemployeesbecauseof the excess conversations that Mr. Pilgrim washaving with him.Q. Is Mr. Vaughn here and is he to testify?A. Yes, sir.At longlastwecome to the testimony of Mrs. Marjorie Gunn. The importanceof her testimony will be apparent below. Suffice it to say at this time that it washer complaint to Carraway, regarding Pilgrim that led to his discharge on June 15,1960.According to her credible testimonyshe was a long-timeemployee of the Re-spondent,and at times material hereinwas the cashierin the accounting department. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the morning of June 15, 1960, she was busy making up her bank deposit. Thiswas part of her regular duties and required her to concentrate on the job.This isunderstandable by the very nature of this type of work.Her desk though set offby itself, was nevertheless in close contact to those of other employees in the depart-ment.Right behind her desk perhaps 3 or 4 feet, were the desks of employees ofthe inter-line department, where the "beep" or IBM machines were located.On herdesk, at all times material herein, were several telephones. In such a setup therewas naturally considerable noise, from the "beep-beep" of the IBM's, the ringing oftelephones on hers and nearby desks, and normal conversation between employees.However like most folks she became accustomed to the 'sbuzz" as she put it andwas able to do her job without much trouble. In the course of her work she hadseen Pilgrim back in the inter-line department on several occasions, and had heardhim talking to several of the employees about all matters of things from baseballto insurance and on occasion they would be discussing the Union. She had nopersonal business relations with Pilgrim except on occasion he would come backto lay a check on her desk. From what the Trial Examiner gleans from the recordthere had been considerable resentment against Pilgrim wandering around the areainwhich she worked by other employees, presumably because he could wanderaround as he pleased and talk to others while they were required to stick to theirdesks during working hours. Insofar as this record is concerned no complaintswere filed with management by any of the employees so affected. In all fairness,the Trial Examiner desires to point out that in his opinion many of these so-calledcomplaint's were groundless for the reason that the record clearly shows that Pil-grim's job required him to devote a portion of his time in other departments in hissearch for missing freight bills.Be that as it may however, there were "gripes,"so to speak, amongst the employees in question in their daily banter back andforth to each other. In passing the Trial Examiner feels compelled to point outthat one would be most naive to believe that there was anything new or novel aboutsuch banter in either the Respondent's offices or those of any other employer.Thefact is that trivialities are daily occurrences amongst human beings when throwntogether either by the nature of their employment or by mere chance. Such wasthe atmosphere on the morning of June 15, 1960.Now back to Mrs. Gunn's testi-mony.On the morning in question Pilgrim was back in the inter-line department andwas talking to several of the employees, particularly Leslie and Bogie, whose deskswere right behind hers.According to Mrs. Gunn their conversation upset her andinterferedwith her work. She became distracted, and as the Trial Examiner in-terprets her testimony, decided to put a stop to such interference.With this in mindshe went tosee anold friend and fellow employee, Claiborne Christie, during thenoon hour and told him her troubles. The main reason she went to Christie wasbecause she wanted to talk to somebody about Pilgrim's conduct and seek theiradvice as to whether or not she should report the incident to Carraway.Christiewas in charge of Government collections in the over-charge claim division of thetraffic department.By coincidence he occupied the desk next to Pilgrim at timesmaterial herein.The upshot of their discussion was that he told her that he couldsee no harm in her reporting the incident to Carraway.At around 1 p.m., Mrs. Gunn went into Carraway's office and complained to himabout Pilgrim's conduct on the morning in question, and at times prior thereto.Inthe considered opinion of the Trial Examiner what transpired in Carraway's officeat this time is best told in the following excerpt from her testimony:Q. Now, Mrs. Gunn, it's been testified that Mr. Pilgrim was discharged onJune 15 .and also that on that same day you had talked to Mr. Carraway aboutTollie Pilgrim.Now, you testified that you had gone into his office.A. Yes, sir.Q.Was anybody else present?A.Well, there was Mr. Hendrix was present.He's Mr. Carraway's assistant.Q. All right.What was this conversation about?Would you relate it forus, please, ma'am?A.Well, word for word I do not remember other than I told Mr. CarrawaythatMr. Pilgrim was in the back talking quite a bit to the other employeesback there and that by so doing that he was distracting me from my work anditwasn't only for that day, it was over a period of time, quite a bit of time, andalso that I knew that he had been soliciting for the union, and that's about all.Q. All right.Now, did you mention anything about that you had receivedcomplaintsfrom employees?A.Well, not complaints; conversation that he had been doing that. WESTERN TRUCK LINES, LTD., ETC.509Q. You said that,told him that you had had conversation with three em-ployees?A. Yes, sir.Q. Did you tell Mr. Carraway that they were complaints?A.Well, I would imagine in the form of a complaint.However, I don'tknow that I used the word complaint.I was doing the complaining.Q. All right.You were the only one that was complaining?A. Yes, sir.Q. All right.Now, those three employees that you mentioned to him, didyou mention their names?A. No, sir.After Mrs.Gunn left his office Carraway kept his eye on Pilgrim's desk.Accord-ing to Carraway,Pilgrim was away from his desk practically the entire afternoonuntil around 4 p.m.As the Trial Examiner interprets the record Carraway wentback to his desk when he returned and found a lot of unfinished work lying around,particularly 12 volume reports and 170 unfinished or unworked overcharge claims.What transpired at Pilgrim's desk is in the considered opinion of the Trial Examinerbest told in the following excerpt fromCarraway's testimony:Q. (By Mr.CALLAWAY.)Who was present at that time?A. Well, 1was at his desk and I believe the employees at the desk on eachside of it and probably those behind him probably heard the conversation.Q.Who were those employees?A. Delbert Cooper was-they were all within,say, ten feet of us at thetime-itwould be Delbert Cooper,Norman Pope,C. B. Johnson,ClaiborneChristieand Wyndel Roper.Q. Now,tell us briefly what you said to him and what he said to you.,that he wasn'tdoing his joband I thoughthe ought to get him a job somewhere else, hewasn't doing himself or us either one any good.Q.What did he say?A. He didn't say anything.After he didn't, I asked him why he was behindwith all that work there and then I had all these reports and all coming in onhim.When I did see all these volume reports stacked up there I told himhe could just go on home right then,Iwouldn't need him any more.Q. Did he give you an explanation of why he was behind?A. He didn'topen his mouth.I told him I would mail him his check so hewouldn't have to come back for it.Q.Mr. Carraway,I think I have only one other question of you.Iwouldlike for you, although I think it is in the record from time to time,Iwould likefor youin summary form to tell the Examiner exactly why on June 14 youdischarged Mr. Pilgrim.A.Well, becauseof all of these reports that had come in and he had notapplied himself to his studies and he had-he was neglecting his work andhe had had to be removed from the night work because he was unsatisfactory.Just all of it put together,thatitwasn'tany one particular thing,itwas justall of it put together just capped the climax.Pilgrim's account of what transpired at the time of his discharge is practicallythe same asCarraway's,consequentlythe TrialExaminer finds that Pilgrim wasdischarged under the foregoing circumstances.We are now facedwiththe crucial question involved herein,to wit:Was TolliePilgrim discharged for cause or because of his activities on behalf of the ChargingUnion?As theTrialExaminer sees it the position of the Respondent is that whattranspired on the morning of June15, 1960,was merely coincidental,and thatthe compelling force behindCarraway's action was the accumulation of adversereports on Pilgrim's conduct on the job, and his overall lackadaisical attitude towardit,particularly after he returnedtoworkinMarch 1960;(2)Carraway's dis-appointment in Pilgrim's overall approach to the job and its potential possibilities,whichwas evidenced by his failure to consult with his superiors regarding thebooks on traffic problems whichtheyhad given him to study whenCarrawayselected him for the job;(3)his tendency to aimlessly wander around fromdepartment to department and converse with other employees,as illustrated abovein the Gunn incident; and finally; (4) the unusual accumulation of volume reportsand, in particular,the 170 overcharge claims that were found on his desk when 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarraway went back to talk to him at around 4 p.m. on the date of his discharge,June15, 1960.The Trial Examiner has referred above to some of the testimony adverse toPilgrim,particularly concerning the complaints of Lozano,Vaughn,and Mrs. Gunn.In addition he has commented upon Carraway's testimony,and in particular theproblem he was faced with when Pilgrim could have been granted a merit increaseof 10 cents an hour in the early part of May 1960.With the foregoing in mindthe Trial Examiner desires to point out to all concerned that the incidents andhappenings referred to above all occurred prior to the advent of the union activitiesamongst the employees, except regarding the Gunn affair.As will be shownbelow it is this phase of the case that has caused the Trial Examiner grave concern.Quite frankly the recordisnonetoo clear about either Pilgrim's activities onbehalf of the Union or that of other employees in the department we are concernedwith herein.As the Trial Examiner interprets the record there were approximately46 employees in the department in which Pilgrim worked .3There is some refer-ence in the record that there were two representation petitions filed with the Boardat sometime prior to Pilgrim's discharge.From the meager evidence in the recordthe Trial Examiner ispersuadedthat there were two unions competing to representtheRespondent's employees in the department in which Pilgrim worked, the"Teamsters" and the Charging Union herein.When the petitions referred to abovewere filed and by whom is not shown in the record.In any event the recorddoes show that the activities of the Charging Union herein started around the firstpart of June 1960.Insofar as Pilgrim'sactivities on its behalf are concerned, therecord is likewise most meager.As the Trial Examiner sees it the only pertinentand probative evidence in the entire record is found in Pilgrim's testimony onrebuttal.4There, Pilgrim testified as follows in this regard:Q.While you were working at Western-Gillette were you passing out unioncards to the employees?A. Yes, I passed out three, I think it was, maybe four.Q.Wasthis during office hours?A. No, it was during lunch hours.Q. Did you talk to any of the employees during working hours about theunion?A.Well, ifitwas, it was in code or something,I mean I never come rightout and asked anybody to join the union during working hours.Q. How do youmean in code?A.We would just say what's the rumors about the union or something likethat, you know.Q. But you would talk about union,is that right?A. Yes, very little.TRIAL EXAMINER:How was that?The WITNESS: Very little.TRIAL EXAMINER: Very little?The WrrNESS: Yes. It was mostly during lunch hours, afternoons, and soforth.Q. (By Mr. SMITH.) Did you talk about the union any time during officehours?A. Yes,a little.Q. Did otheremployees?A. Yes. I think just about everyone that was interested did.Mr. SMITH: I have no further questions.Mr. CALLOWAY: Sorry, Mr. Examiner, but this opens up a completely newfield not even gone into.TRIAL EXAMINER: All right. It hadn't been touched on.As indicated above the Respondent called several witnesses in its case-in-chiefwho testified regarding Pilgrim's conduct on the job.He has reference to thefollowing witnesses, Christie, Lozano, Carraway, Vaughn, Stulting, Hendrix, andMerrett.The Trial Examiner has referred above to the testimony of Lozano,Carraway, Vaughn, and to some extent that of Christie.The gist of the testimonyof all of the above was to the effect that Pilgrim spent more time than he shouldhave away from his desk by wandering around and talking to other employees.a From General Counsel's Exhibit No. 1-the original charge herein.A Except for the testimony that followed from the Gunn affair WESTERN TRUCK LINES, LTD., ETC.511In the considered opinion of the Trial Examiner the best evidence in the recordregarding Pilgrim's attitude toward his job is found in his own testimony whichfollows:Q.Mr. Pilgrim, it has been represented to a representative of the companyby a representative of the National LaborRelationsBoard that you preferthe job in which you are now working and that you do not want to go backto work for Gillette. Is that correct or not correct?A. That is correct in the sense that if the union succeeds I would like togo back.Q. In other word;, you now take the position that if the union succeeds youwould like to go back and if it doesn't you don't want to go back?A. That's right.Q.Did you make a statement to any representative of the Board subsequentto the filing of this charge that you did not want to go back and authorizethe Board to state to the company that if they would pay you three weeks'back pay that you did not want to go back, that you wanted to keep your job?A. I made a statement that if the union would win the election I wouldgo back and take the back pay and if they didn't I would just take the backpay.Q. And if they didn't.Now, when you say the union, there are two unionsinvolved in this matter.Two unions appeared when they had the election;two unions were there.Which union do you refer to?A. The Office Employees International Union.Q. Then is it a correct statement of your position that if the Office EmployeesUnion should win the election that you would like to go back to work for thecompany?A. Yes.Q. But that if the Teamsters win the election or if neither wins the electionyou don't want to go back to work; is that a correct statement?A. That's correct.ConclusionIt has been well said that"Hard Cases Make Bad Law";so is it here.Afterlong and careful consideration the Trial Examiner is convinced and finds that TolliePilgrim was discharged for cause.Thisfinding is based uponthe recordconsideredas a whole.To be sure there is suspicion,but suspicion is not evidence and shouldnot be indulged or relied upon by any trier of the facts.As the Trial Examiner seesitCarraway was "fed up" on Pilgrim's attitude toward his job, and Mrs.Gunn'scomplaint was the straw that"broke the camel's back,"and led to his discharge onJune 15,1960.The principal issue herein is the motive behind Pilgrim's dischargethat of course is to be determined by the record considered as a whole. The fore-going was the motive and as indicated was the reason for his discharge. It will berecommendedbelow that thecomplaint as to Pilgrim be dismissed in its entirety.B. The alleged violation of Section 8(a) (1) of the ActAs the Trial Examiner sees it, this portion of the complaint rests upon the credibletestimony of three witnesses, to wit: Emil K. Hrabin, the Respondent's vice presidentin charge of operations at all times material herein,Mrs.Mittie Jennings, an em-ployee in the IBM or "Beep" department, and Bill F. Merrett, supervisor of thatdepartment.The gist of the entire case in this regard is found in the testimony of Mrs. Jennings.An excerpt therefrom follows below:Q. All right, and what did he say now?A. He asked me if I had heard in case we went union, if I had heard theywould move the office, the general office to the West Coast, and I told him Ihad heard those rumors.Q. All right.What did he say?TRIAL ExAMINER: You had what?The WrFNESS: That I had heard the rumors.Q. (By Mr.SMITH.)What did he say?A. He said they would move our department first and then Mr. Hrabina'sdepartment, which was operations. I asked him what he meant by operations.He said it was Mr. Hrabina's department.He said Mr. Hrabina did not carefor the local people there going union but if the general people went unionthey would definitely move the office. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.What do you mean by the distinction when you say local people asdifferent from the general people?A.Well, there are people who work in what we call the local office, whichis, I presume, the outbound freight there, bill clerks, rate clerks and what haveyou, and then the people in the general office.Q. All right.You work in the general office?A. That's right.Q. All right.He said he didn't mind the what?A. The local people going union.Q. Going union.A. But if the general people join the union that they would definitely movethe offices.So I asked him why.So he said "well, in case we went union, that he would lose all control overhis people," that--Q.Who?A.Mr. Merrett.He said he would tell one office to do so and if we said,"That's just not my job," he said, "Then I'd fire you, then you would go to theunion and the man would tell me that I couldn't do that and then you allwould laugh at me and I wouldn't have any authority at all."Q.What did you say?A.Well, I said, "If they did, Mr. Merrett, that's probably right." So hesaid, "Well, you can do anything that you want to but," said, "if you do votefor the union," said, "I'll immediately disqualify Mabel Lee."TRIAL EXAMINER: Do what?The WITNESS: Disqualify Mable Lee.The Mrs. Lee referred to in the above quote, was a handicapped person whomthe Respondent, to its credit, kept in its employment.The Respondent in its case-in-chief called as its first witness Emil K. Hrabin, vicepresident in charge of operations, and as the Trial Examiner interprets the record hewas in charge of the Dallas office.The gist of his testimony was that a meeting ofthe "top" personnel, of the corporation it was decided that ifoneof the competingunions won the election, then in accordance with a suggestion as to operation costsfrom the Interstate Commerce Commission they would move the entire departmentwith which we are concerned herein to Los Angeles, California. Somehow fromthatmeeting it very conveniently "leaked" to those in a supervisory capacity in itsDallas office.That in the final analysis was what Merrett passed on to those whowere classified as the Trial Examiner interprets the record as "employees." To himsuch a threat of the loss of every benefit that over the years they had received fromthe Respondent including their jobs, if they had the temerity to exercise their statutoryrights under the Act is most compelling. In the circumstances the Trial Examinerfinds that Merrett's ill-timed statements in his capacity as a supervisory employeewere violative of Section 8 (a) (1) of the Act for which the Respondent is responsible.And it is so found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Office Employees International Union, Local 45, AFL-CIO. is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.Western Truck Lines, Ltd., Gillette Motor Transport, Inc., is an employerwithin the meaning of Section 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.The record as a whole does not support the allegation regarding Tollie Pilgrim.[Recommendations omitted from publication.]